Order denying application for mandamus reversed on the law, without costs, and application granted, without costs. Subdivision 3 of section 1557 of the Civil Practice Act, as amended by chapter 144 of the Laws of 1922, applies only to cases placed on the calendar subsequent to March 22, 1922, when that act took effect. This ease was on the calendar at that time, and was entitled to remain thereon until disposed of pursuant to section 977 of the Code of Civil Procedure. No opinion. Blaekmar, P. J., Rich, Kelly, Kelby and Young, JJ., concur.